*952MEMORANDUM **
Miguel Ayon Resendez appeals his guilty plea sentence for possession of cocaine with intent to distribute. We have jurisdiction pursuant to 28 U.S.C. § 1291. Specifically, Resendez appeals the upward adjustment of his offense level he received for possession of a firearm by a coconspirator, pursuant to U.S.S.G. § 2Dl.l(b)(l). However, Resendez has since been released from custody, and has failed to show the existence of any collateral consequences from his sentencing. Therefore, we dismiss his appeal as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.